DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of “the heating unit performs heating from inside of the curving part” (claim 10) and of “the heating unit uses a heat roller” (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 13 is objected to because of the following informalities:  
Regarding claim 13, the recitation of “the medium” (lines 24-25) lacks antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-9 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. (US 2010/0207975 A1) in view of Sumii (US 2018/0086116 A1).
Kawakami et al. teach the following claimed limitations:
Regarding claim 1, a printing apparatus (image forming apparatus 10, FIG. 1) comprising:
a curving part configured to convey a medium in a curved state (sub-scanning roller 40, FIG. 1);
a printing unit configured to perform printing on the medium (drawing unit 12, FIG. 1);
a cutting unit configured to cut the medium on which printing was performed (cutter 20, FIG. 1);
an ejection part configured to eject the cut medium (the recording paper PS, when only one surface is drawn, is conveyed out of a pair of transporting rollers 72A and 72B, [0158], FIG. 1, the recording papers PS, PR1 and PR2 will be explained as recording paper P, [0122]);
a conveyance path including a conveyance unit configured to convey the medium through the curving part, the printing unit, the cutting unit, and the ejection part in this order (path including decurling and transporting unit 38, suctioning and transporting unit 42, cutter transporting unit 21, main transporting unit 22, FIG. 1); and
an inversion path (switchback transporting path 74, FIG. 1) configured to invert a single sheet medium upside down and merge the single sheet medium into an upstream part of the curving part of the conveyance path for printing on a second surface (the switchback transporting path 74 branches from a branching unit 76 formed between a pair of transporting rollers 70A and 70B and a pair of transporting rollers 72A and 72B and reaches the decurling and transporting unit 38, [0135], second image formation on an opposite side, [0159], FIG. 1), the single sheet medium being formed by cutting a long medium on which printing was performed on a first surface, the medium being initially the long medium having a roll shape (the main transporting unit 22 includes a cutter transporting unit 21 that transports the recording paper P conveyed out of the suctioning and transporting unit 42 to a region where the recording paper P is cut by the cutter 20, [0126], first roll paper feeder 26, second roll paper feeder 28, FIG. 1).
Regarding claim 2, a heating unit is provided at the curving part, and in the second mode, the control unit causes the heating unit to perform heating of the long medium or the single sheet medium located at the curving part (hot air may be introduced in air ejected from the suction fan 52, [0164], FIGs. 7, 9; the dryer 18 and suction fans 52, 54 and 56 form a heating unit heating recording paper P at the entrance to the sub-scanning roller 40).
Regarding claim 6, in a region opposite to the printing unit, the conveyance path and the inversion path overlap each other and convey the long medium or the single sheet medium in opposite directions (in the region opposite the drawing unit 12, the path including the suctioning and transporting unit 42 and the path including the switchback transporting path 74 convey the paper P in opposite directions, FIG. 1).
Regarding claim 8, an inner wall of a curved path for conveyance at the curving part is formed by an outer peripheral surface of a large diameter roller (outer peripheral surface of sub-scanning roller 40, FIG. 1).
Regarding claim 9, the heating unit includes a heater and a fan (dryer 18 includes a blower fan and a heater, [0118], FIG. 1, suction fans 52, 54, 56, FIG. 2).
Regarding claim 12, the printing unit performs inkjet printing (inkjet recording head 14, FIG. 1).
Regarding claim 13, a conveyance control method of a medium using a printing apparatus configured to perform printing on the medium (method of operating the image forming apparatus 10, FIG. 1), the medium being initially a long medium having a roll shape (first roll paper feeder 26, second roll paper feeder 28, FIG. 1),
the printing apparatus comprising:
a curving part configured to convey a medium in a curved state (sub-scanning roller 40, FIG. 1);
a printing unit configured to perform printing on the medium (drawing unit 12, FIG. 1);
a cutting unit configured to cut the medium on which printing was performed (cutter 20, FIG. 1);
an ejection part configured to eject the cut medium (the recording paper PS, when only one surface is drawn, is conveyed out of a pair of transporting rollers 72A and 72B, [0158], FIG. 1, the recording papers PS, PR1 and PR2 will be explained as recording paper P, [0122]);
a conveyance path including a conveyance unit configured to convey the medium through the curving part, the printing unit, the cutting unit, and the ejection part in this order (path including decurling and transporting unit 38, suctioning and transporting unit 42, cutter transporting unit 21, main transporting unit 22, FIG. 1); and
an inversion path (switchback transporting path 74, FIG. 1) configured to invert a single sheet medium upside down and merge the single sheet medium into an upstream part of the curving part of the conveyance path for printing on a second surface (the switchback transporting path 74 branches from a branching unit 76 formed between a pair of transporting rollers 70A and 70B and a pair of transporting rollers 72A and 72B and reaches the decurling and transporting unit 38, [0135], second image formation on an opposite side, [0159], FIG. 1), the single sheet medium being formed by cutting a long medium on which printing was performed on a first surface (the main transporting unit 22 includes a cutter transporting unit 21 that transports the recording paper P conveyed out of the suctioning and transporting unit 42 to a region where the recording paper P is cut by the cutter 20, [0126], FIG. 1).
Regarding claim 14, a heating unit is provided at the curving part of the printing apparatus, and the second mode step includes a heating step of heating of the long medium or the single sheet medium located at the curving part (hot air may be introduced in air ejected from the suction fan 52, [0164], FIGs. 7, 9; the dryer 18 and suction fans 52, 54 and 56 form a heating unit heating recording paper P at the entrance to the sub-scanning roller 40).
Kawakami et al. do not teach the following claimed limitations:
Further regarding claim 1, a control unit configured to control the conveyance unit,
wherein in conveyance of the long medium or the single sheet medium at the curving part, the control unit controls the conveyance unit in a first mode and a second mode to convey the long medium or the single sheet medium toward the printing unit,
the first mode being a mode for conveying the long medium or the single sheet medium at a first speed when a surface of the long medium or the single sheet medium being conveyed that faces inside when the long medium or the single sheet medium is rolled in a roll shape, and a surface of the long medium or the single sheet medium that faces inside of a curved shape when the long medium or the single sheet medium is conveyed through the curving part are the same, and
the second mode being a mode for conveying the long medium or the single sheet medium at a second speed lower than the first speed of the first mode when the surface of the long medium or the single sheet medium being conveyed that faces inside when the long medium or the single sheet medium is rolled in the roll shape, and the surface of the long medium or the single sheet medium that faces inside of the curved shape when the long medium or the single sheet medium is conveyed through the curving part are different from each other.
Regarding claim 3, the second mode is performed by the control unit when a front end portion of the long medium or the single sheet medium in a travelling direction toward the printing unit is located at the curving part.
Regarding claim 4, the second mode is performed by the control unit when a rear end portion of the single sheet medium in a travelling direction toward the printing unit is located at the curving part.
Regarding claim 5, the second mode includes stop as the second speed.
Further regarding claim 12, the control unit executes the second mode for the single sheet medium.
Further regarding claim 13, in conveyance of the long medium or the single sheet medium at the curving part:
a first mode step for conveying the long medium or the single sheet medium at a first speed when a surface of the medium being conveyed that faces inside when the medium is rolled in a roll shape, and a surface of the medium that faces inside of a curved shape when the medium is conveyed through the curving part are the same, and
a second step for conveying the long medium or the single sheet medium at a second speed lower than the first speed of the first mode when the surface of the medium being conveyed that faces inside when the medium is rolled in the roll shape, and the surface of the medium that faces inside of the curved shape when the medium is conveyed through the curving part are different from each other.
Sumii teaches the following claimed limitations:
Further regarding claim 1, a control unit configured to control the conveyance unit (control unit 50, [0055], FIGs. 2, 5) for the purpose of controlling the conveyance of the medium,
wherein in conveyance of the long medium or the single sheet medium at the curving part, the control unit controls the conveyance unit in a first mode (transport speed, [0108], FIG. 2) and a second mode (lower speed, [0108], FIG. 3) to convey the long medium or the single sheet medium toward the printing unit (FIGs. 3-4),
the first mode being a mode for conveying the long medium or the single sheet medium at a first speed (paper sheet P transported at transport speed, FIG. 2) when a surface of the long medium or the single sheet medium being conveyed that faces inside when the long medium or the single sheet medium is rolled in a roll shape, and a surface of the long medium or the single sheet medium that faces inside of a curved shape when the long medium or the single sheet medium is conveyed through the curving part are the same (the surface of paper sheet P that faces the intermediate roller 23, FIG. 2, the paper sheet P is capable of being rolled into a roll shape with this surface facing the inside) for the purpose of printing a sheet without decurling, and
the second mode being a mode for conveying the long medium or the single sheet medium at a second speed lower than the first speed of the first mode (paper sheet P transported at the lower speed, FIGs. 3-4, 7-10) when the surface of the long medium or the single sheet medium being conveyed that faces inside when the long medium or the single sheet medium is rolled in the roll shape, and the surface of the long medium or the single sheet medium that faces inside of the curved shape when the long medium or the single sheet medium is conveyed through the curving part are different from each other (the surface of paper sheet P that faces the intermediate roller 23, FIGs. 3-4, 7-10, the paper sheet P is capable of being rolled into a roll shape with this surface facing the outside) for the purpose of printing a sheet with decurling.
Further regarding claim 3, the second mode is performed by the control unit when a front end portion of the long medium or the single sheet medium in a travelling direction toward the printing unit is located at the curving part (FIGs. 9-10) for the purpose of performing decurling of the front end portion of the medium.
Further regarding claim 4, the second mode is performed by the control unit when a rear end portion of the single sheet medium in a travelling direction toward the printing unit is located at the curving part (FIGs. 9-10) for the purpose of performing decurling of the rear end portion of the medium.
Further regarding claim 5, the second mode includes stop as the second speed (stand by, [0108], FIG. 3) for the purpose of printing a sheet with decurling.
Further regarding claim 12, the control unit executes the second mode for the single sheet medium (FIGs. 7, 9) for the purpose of performing decurling on a single sheet.
Further regarding claim 13, in conveyance of the long medium or the single sheet medium at the curving part:
a first mode step for conveying the long medium or the single sheet medium at a first speed (paper sheet P transported at transport speed, FIG. 2) when a surface of the medium being conveyed that faces inside when the medium is rolled in a roll shape, and a surface of the medium that faces inside of a curved shape when the medium is conveyed through the curving part are the same (the surface of paper sheet P that faces the intermediate roller 23, FIG. 2, the paper sheet P is capable of being rolled into a roll shape with this surface facing the inside) for the purpose of printing a sheet without decurling, and
a second step for conveying the long medium or the single sheet medium at a second speed lower than the first speed of the first mode (paper sheet P transported at the lower speed, FIGs. 3-4, 7-10) when the surface of the medium being conveyed that faces inside when the medium is rolled in the roll shape, and the surface of the medium that faces inside of the curved shape when the medium is conveyed through the curving part are different from each other (the surface of paper sheet P that faces the intermediate roller 23, FIGs. 3-4, 7-10, the paper sheet P is capable of being rolled into a roll shape with this surface facing the outside) for the purpose of printing a sheet with decurling.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a control unit configured to control the conveyance unit, wherein in conveyance of the long medium or the single sheet medium at the curving part, the control unit controls the conveyance unit in a first mode and a second mode to convey the long medium or the single sheet medium toward the printing unit, the first mode being a mode for conveying the long medium or the single sheet medium at a first speed when a surface of the long medium or the single sheet medium being conveyed that faces inside when the long medium or the single sheet medium is rolled in a roll shape, and a surface of the long medium or the single sheet medium that faces inside of a curved shape when the long medium or the single sheet medium is conveyed through the curving part are the same, and the second mode being a mode for conveying the long medium or the single sheet medium at a second speed lower than the first speed of the first mode when the surface of the long medium or the single sheet medium being conveyed that faces inside when the long medium or the single sheet medium is rolled in the roll shape, and the surface of the long medium or the single sheet medium that faces inside of the curved shape when the long medium or the single sheet medium is conveyed through the curving part are different from each other; the second mode is performed by the control unit when a front end portion of the long medium or the single sheet medium in a travelling direction toward the printing unit is located at the curving part; the second mode is performed by the control unit when a rear end portion of the single sheet medium in a travelling direction toward the printing unit is located at the curving part; the second mode includes stop as the second speed; the control unit executes the second mode for the single sheet medium; in conveyance of the long medium or the single sheet medium at the curving part: a first mode step for conveying the long medium or the single sheet medium at a first speed when a surface of the medium being conveyed that faces inside when the medium is rolled in a roll shape, and a surface of the medium that faces inside of a curved shape when the medium is conveyed through the curving part are the same, and a second step for conveying the long medium or the single sheet medium at a second speed lower than the first speed of the first mode when the surface of the medium being conveyed that faces inside when the medium is rolled in the roll shape, and the surface of the medium that faces inside of the curved shape when the medium is conveyed through the curving part are different from each other, as taught by Sumii, into Kawakami et al. for the purposes of controlling the conveyance of the medium; printing a sheet without decurling; printing a sheet with decurling; performing decurling of the front end portion of the medium; performing decurling of the rear end portion of the medium; performing decurling on a single sheet.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. (US 2010/0207975 A1) as modified by Sumii (US 2018/0086116 A1) as applied to claim 1 above, and further in view of Oshima et al. (US 2003/0103132 A1).
Kawakami et al. as modified by Sumii do not teach the following claimed limitations:
Regarding claim 7, the control unit controls a state of the second mode in accordance with a curvature of the long medium or the single sheet medium when the long medium or the single sheet medium is rolled in the roll shape.
Oshima et al. teach the following claimed limitations:
Further regarding claim 7, the control unit controls a state of the second mode in accordance with a curvature of the long medium or the single sheet medium when the long medium or the single sheet medium is rolled in the roll shape (velocity in accordance with curl correction degree, [0058]-[0059], [0140], FIGs. 11, 15) for the purpose of performing decurling in accordance with the degree of curl of the paper.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the control unit controls a state of the second mode in accordance with a curvature of the long medium or the single sheet medium when the long medium or the single sheet medium is rolled in the roll shape, as taught by Oshima et al., into Kawakami et al. as modified by Sumii for the purpose of performing decurling in accordance with the degree of curl of the paper.
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. (US 2010/0207975 A1) as modified by Sumii (US 2018/0086116 A1) as applied to claim 2 above, and further in view of Hoshino (US 2011/0227971 A1).
Kawakami et al. as modified by Sumii do not teach the following claimed limitations:
Regarding claim 10, the heating unit performs heating from inside of the curving part.
Regarding claim 11, the heating unit uses a heat roller.
Hoshino teaches the following claimed limitations:
Further regarding claim 10, the heating unit performs heating from inside of the curving part (heating drum 22, [0044], FIG. 1) for the purpose of heating the inside surface of the paper in contact with the roller.
Further regarding claim 11, the heating unit uses a heat roller (heating drum 22, [0044], FIG. 1) for the purpose of heating the inside surface of the paper in contact with the roller.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the heating unit performs heating from inside of the curving part; the heating unit uses a heat roller, as taught by Hoshino, into Kawakami et al. as modified by Sumii for the purpose of heating the inside surface of the paper in contact with the roller.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




23 August 2022
/KENDRICK X LIU/Examiner, Art Unit 2853   

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853